Citation Nr: 1542109	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for lung cancer residuals.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That rating decision granted the Veteran service connection for lung cancer associated with herbicide exposure and assigned a temporary 100 percent evaluation, effective January 5, 2010, and a 30 percent evaluation from May 1, 2010.

A March 2013 rating decision increased the initial 30 percent disability rating for lung cancer residuals to 60 percent, effective May 1, 2010.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Although the Veteran initially requested a Board hearing, he withdrew the request in January 2015.

In an August 2015 letter, the Board notified the Veteran that his representative of record, David L. Huffman, could no longer represent him because VA cancelled Mr. Huffman's authority to represent VA claimants, effective August 8, 2014.  The letter also notified the Veteran that if the Board did not hear from him within 30 days of the letter, then the Board will assume that the Veteran wants to represent himself and will resume review of his appeal.  Because the Board did not hear from the Veteran within 30 days of the August 2015 letter regarding representation, the Board assumes that the Veteran wants to represent himself, and accordingly, he proceeds unrepresented.  See 38 C.F.R. § 14.633 (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

Regarding the issue of an increased initial rating for lung cancer residuals, the Veteran asserts that his symptoms are consistent with a 100 percent evaluation.  See March 2011 notice of disagreement and March 2013 substantive appeal.  In those statements, the Veteran also asserted that VA did not provide him with an adequate examination.  The Board notes that VA afforded the Veteran a VA examination, addressing respiratory diseases, in May 2010.  The residual disability has been evaluated as a restrictive lung disease.

The Board notes that the Veteran was also afforded a VA general medical examination in July 2011.  The examination report shows that the Veteran complained of occasional shortness of breath, occasional dyspnea on exertion, and occasional cough.  The examiner reported decreased breath sounds on the right.

Although the mere passage of time alone does not render the May 2010 examination inadequate, the Veteran's contentions that an increased rating is warranted for his lung cancer residuals and the available record on appeal reflect the need for contemporaneous examinations.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his lung cancer residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant updated VA treatment dating since April 2013.

2.  Schedule the Veteran for an appropriate VA examination to identify the nature and severity of the current respiratory symptoms associated with the Veteran's lung cancer residuals. 

The examiner must administer complete pulmonary function tests (PFTs).  In so doing, the examiner must administer post-bronchodilator studies unless the pre-bronchodilator studies are normal or if the examiner determines that post-bronchodilator studies should not be done, and if not done, the examiner should state why.  38 C.F.R. § 4.96(d)(4).

The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy as a result of his service-connected lung cancer residuals.

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

